Per Curiam.

In the case of Nash v. Tupper, it was laid down as a general principle’that the lex loci applies only to the interpretation of contracts, and that the remedy on them must bo prosecuted according to the laws of the country in which the action is brought. The decision of the court of C. B. in the case of Melan v. The Duke de Fitzjames was questioned by Lord Ellenborough, *200in the case of Imlay v. Ellefsen,* who considered the opinion of Mr. Justice Heath as the law, and the contrary doctrine was abandoned by the counsel. We adopt the principle contended for by Heath. If a foreign creditor pursues his debtor here, he is entitled to the more cacious remedy provided by our laws, for the recovery of debts.
Rule refused.


 2 East, 455.